United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-1803
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Glen Baughman

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                           Submitted: February 26, 2015
                              Filed: March 30, 2015
                                  [Unpublished]
                                  ____________

Before LOKEN, COLLOTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

     Glen Baughman directly appeals after he pled guilty to charges related to
production of child pornography, and the district court1 sentenced him to a term of

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
imprisonment within the calculated Guidelines range. His counsel has moved to
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that Baughman’s sentence is substantively unreasonable. Baughman has
filed a pro se brief, essentially arguing that his guilty plea was invalid and that his
counsel was ineffective.

       Upon careful review, we conclude that the district court did not abuse its
discretion in sentencing Baughman. See United States v. Feemster, 572 F.3d 455,
461-62 (8th Cir. 2009) (en banc) (describing appellate review of sentences); see also
United States v. Bridges, 569 F.3d 374, 379 (8th Cir. 2009) (“The district court has
wide latitude to weigh the 18 U.S.C. § 3553(a) factors . . . .”). The sentence imposed
is undoubtedly long, but Baughman has failed to show the district court “committed
any procedural errors, failed to consider any relevant § 3553(a) factor, or improperly
considered any irrelevant factor.” United States v. Starr, 533 F.3d 985, 1003 (8th Cir.
2008). We also decline to consider Baughman’s pro se arguments. See Villareal-
Amarillas, 454 F.3d 925, 932 (8th Cir. 2006) (involuntary-plea claim must be
presented first to district court, otherwise claim is not cognizable on direct appeal);
United States v. Looking Cloud, 419 F.3d 781, 788-89 (8th Cir. 2005) (except where
district court has developed appropriate record or plain miscarriage of justice would
occur, court of appeals ordinarily will not consider ineffective-assistance claims on
direct appeal); see also United States v. Limley, 510 F.3d 825, 827 (8th Cir. 2007)
(“A valid guilty plea is an admission of guilt that waives all non-jurisdictional defects
and defenses.”).

      Finally, having independently reviewed the record pursuant to Penson v. Ohio,
488 U.S. 75 (1988), we conclude that there are no nonfrivolous issues. Accordingly,
we affirm the judgment of the district court, and we grant counsel’s motion to
withdraw, subject to counsel informing Baughman about procedures for seeking
rehearing or filing a petition for certiorari.
                        _____________________________

                                          -2-